DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (…) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saitoh et al. (US Patent 6,382,241 – hereinafter Saitoh.)
Regarding claim 1, 
	Saitoh discloses an inkjet recording apparatus [1 in fig. 1] comprising: 
a recording head [101 in figs. 2-5] having a plurality of nozzles [102 in figs. 2-5] that eject ink [col. 4, lines 22-36]; 
an endless conveyor belt [43 in figs. 1-2] that conveys a recording medium [P in fig. 1] to a position facing the recording head, and has a plurality of openings [201 / A1-A5 / B1-B4 in fig. 2] in a conveyance direction of the recording medium through which the ink passes when the recording head executes flushing by ejecting ink at a time different from the time that contributes to image formation on the recording medium [col. 3, line 56 – col. 4, line 11; col. 5, lines 1-29]; 
a pair of registration rollers [23 in fig. 1] that supply the recording medium onto the endless conveyor belt [col. 3, lines 46-50]; 
a first detection sensor [11 in fig. 1] that detects a recording medium, by being positioned on an upstream side of the pair of registration rollers in a supply direction of the recording medium [col. 4, lines 53-58; as seen in fig. 1]; 
a second detection sensor [16 in fig. 2] that detects a position of an opening [17 in fig. 2] of the conveyor belt [col. 5, lines 1-29; col. 6, lines 9-23; col. 13, lines 31-59]; and 
a controller [501 in fig. 6] that controls the recording head and the pair of registration rollers, wherein 
the controller determines whether the recording medium supplied onto the conveyor belt by the pair of registration rollers is placed on the conveyor belt coinciding with an opening that is moved due to traveling of the conveyor belt based on a detection result of the trailing edge of the recording medium by the first detection sensor [the disclosure teaches the detecting unit 11 being provided “for the purpose of detecting the position and size of the paper sheet” (col. 4, lines 53-58) and therefore it is implicit that it detects both the leading and the trailing edge of the recording medium] and a detection result of the opening by the second detection sensor [col. 5, lines 1-29], and controls the execution of flushing by the recording head and controls supply of a subsequent recording medium by the pair of registration rollers onto the conveyor belt, based on a result of the determination [col. 7, lines 17-39; col. 7, line 65 – col. 8, line 14; col. 9, lines 4-27; it is implicit that the trailing edge of the recording medium passes (and is detected by) the sensor 11, allowing the apparatus to perform its intended functions.]

Regarding claim 2, 
	Saitoh further discloses wherein, when the opening is set as a first opening, when the controller determines that a preceding recording medium whose trailing edge is detected by the first detection sensor is mounted on the conveyor belt while coinciding with the first opening moved due to traveling of the conveyor belt, the controller stops execution of the flushing by the recording head at the time when facing the first opening due to the traveling of the conveyor belt, and causes the subsequent recording medium to be supplied onto the conveyor belt by the pair of registration rollers so that the subsequent recording medium is placed on the upstream side of a second opening, which is another opening that is detected by the second detection sensor after detection of the first opening and is moved due to the traveling of the conveyor belt, and the controller causes the recording head to execute flushing at the time when facing the second opening due to the traveling of the conveyor belt [col. 9, lines 4-27; col. 11, lines 7-47; see flowcharts of fig. 7 and 12.]
Regarding claim 10, 
	Saitoh further discloses wherein the conveyor belt has a group of openings having a row of openings in which the openings are arranged in a belt width direction perpendicular to the conveyance direction of the recording medium in the conveyor belt at a plurality of locations in the conveyance direction [as seen in fig. 2], and wherein 
the opening groups are irregularly positioned in the conveyance direction in one cycle of the conveyor belt [as seen in fig. 2; col. 12, lines 13-21; col. 18, lines 49 – col. 19, line 2; col. 19, lines 41-47.]

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3,
The primary reason for allowance for this claim is the inclusion of the limitations of the inkjet recording apparatus according to claim 2 (and therefore also including the limitations of claim 1), further including wherein when the controller has determined that the preceding recording medium is placed on the conveyor belt without coinciding with the first opening, based on a position of the first opening at the point in time when the leading edge of the subsequent recording medium reaches the pair of registration rollers, the controller determines whether the subsequent recording medium is to be placed on an upstream side of the first opening or an upstream side of the second opening, and at a time based on the determination result, the controller causes the pair of registration rollers to supply the subsequent recording medium onto the conveyor belt, and, between the first opening and the second opening, causes the recording head to execute flushing at a time when facing an opening closest to the subsequent recording medium placed on the conveyor belt.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the inkjet recording apparatus according to claim 2 (and therefore also including the limitations of claim 1), further including wherein 
when a point where the recording medium supplied toward the conveyor belt by the pair of registration rollers merges with the conveyor belt is a merging position, and a conveyance distance of the recording medium from the pair of registration rollers to the merging position is A (mm), a conveyance distance of the recording medium from a detection position of the first detection sensor to the merging position is B (mm), and a movement distance of the first opening or the second opening based on the traveling of the conveyor belt from the detection position of the second detection sensor to the merging position, is C (mm), if A < B < C or A < C < B, 
when the trailing edge of the preceding recording medium has already been detected by the first detection sensor and at the point in time when the first opening is detected by the second detection sensor, based on the detection of the leading edge of the subsequent recording medium by the first detection sensor, when the controller determines that the leading edge of the subsequent recording medium has reached the pair of registration rollers, after the first opening has moved the distance (C -A) due to the traveling of the conveyor belt, the controller causes the subsequent recording medium to be supplied onto the conveyor belt by the pair of registration rollers, and at a time when facing the first opening due to the traveling of the conveyor belt, the controller causes the recording head to execute flushing.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 5-9,
These claims are considered to have allowable subject matter due to their dependency on claim 4.  

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853